     Case 2:19-cv-01605-TLN-AC Document 13 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH E. SMITH,                                   No. 2:19-cv-01605-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    S. RICHARDSON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 10, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 12.) Plaintiff has not

23   filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed June 10, 2021 (ECF No. 12) are ADOPTED

28   IN FULL; and
                                                         1
     Case 2:19-cv-01605-TLN-AC Document 13 Filed 08/02/21 Page 2 of 2


 1          2. The first amended complaint is DISMISSED without leave to amend for failure to state

 2   a claim.

 3          3. The Clerk of Court is directed to close the case.

 4   DATED: July 30, 2021

 5

 6

 7                                            Troy L. Nunley
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
